Title: Resolution Ordering the Election of a Northwest Claims Commissioner, 1 June 1784
From: House of Delegates
To: 


In the House of Delegates Tuesday the 1st: of June 1784.
Whereas it has been agreed by the United States in Congress assembled and the General Assembly of this Commonwealth that the necessary and reasonable expences incured by this Commonwealth in subduing any British Posts or in maintaining Forts or Garrisons within and for the defence, or in acquiring any part of the territory North Westward of the River Ohio, shall be reimbursed by the United States; and that one Commissioner shall be appointed by Congress, one by this Commonwealth, and another by those two, who, or a Majority of them shall be empow[er]ed to liquidate the said expences;
Resolved that this House will on Friday next proceed by joint ballot with the Senate to the choice of the Commissioner so agreed to be appointed on the part of this Commonwealth.
